In the original opinion in this case we held that the only question about which appellant could complain was the refusal of the chancellor to confirm in him the sale at which he was the highest bidder, and that the chancellor was correct in refusing to confirm that sale. Appellant now, in a suggestion of error, again urges us to say whether the original appointment of the guardian and the sale to Poole under the proceedings adopted in this cause were, or were not, legal and valid. Those questions are not presented by this record. There are available and appropriate proceedings by which these questions can be raised by proper parties if it is desired to do so. Appellant is apprehensive of the welfare of the non compos mentis and says that our decision against appellant on the only issue presented leaves the purchase by Poole undisturbed and warrants the conclusion that this court has approved the legality of the sale to him.
In our original opinion we refused to yield to the demand that we decide the important, but collateral issue, of the validity of the appointment of the guardian and the legality of the sale to Poole and emphatically stated we could express no opinion thereon. This court has no power or duty to render advisory opinions.